Marshall, Justice.
The appellant wife and appellee husband were divorced by order of the Lowndes Superior Court, which reserved for decision the issues of child custody, child support, and alimony. Following a jury trial on the issues of child support and alimony, the trial judge granted custody of the parties’ two minor sons to the husband. The wife appeals. Held:
1. Assuming for the purposes of argument that the testimony complained of in enumeration of error 1 is hearsay, its admission was harmless, particularly in view of the fact that the testimony was received before the judge trying the issue of child custody and not before the jury. See, e.g Dowling v. Jones-Logan Co., 123 Ga. App. 380 (3) (181 SE2d 75) (1971).
2. The testimony complained of in enumeration of error 2 was not objected to at trial and, therefore, will not be considered on appeal.
3. The wife contends that the award of child custody to the husband denied her equal protection of the law. She argues that the constitutional violation occurred because the trial judge took into consideration the fact that she was career-minded in making his decision to award custody to the husband.
The record shows that the trial judge awarded custody to the husband because this would be in the children’s best interests, not because the wife was career-minded. This is the standard we employ for determining the propriety of a child custody award. See Jackson v. Jackson, 230 Ga. 499 (197 SE2d 705) (1973).
The trial judge did take into consideration the fact that the wife was career-minded in reaching the *30conclusion that she was not as interested in and involved with the children as the husband who has a career as a football coach in the local high school. The two children of the marriage are both boys, ages 6 and 8. The trial judge’s determination that it would be in their best interests to be reared by the father did not deny the wife, and, indeed, gave the husband equal protection of the law. Cf. Reed v. Reed, 404 U. S. 71 (92 SC 251, 30 LE2d 225) (1971).
Argued September 13, 1977
Decided October 24, 1977.
Bennett & Wisenbaker, Michael S. Bennett, Reginald C. Wisenbaker, for appellant.
Walker, Yancey & Gupton, Fred H. Walker, for appellee.
The child custody award is affirmed.

Judgment affirmed.


All the Justices concur.